UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6415


THOMAS STEPHANOS VISIKIDES,

                Petitioner - Appellant,

          v.

DIRECTOR, DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cv-01234-JCC-TCB)


Submitted:   July 20, 2012                  Decided:   August 16, 2012


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Stephanos Visikides, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas     Stephanos     Visikides       seeks       to   appeal     the

district    court’s    order   dismissing     as    untimely      his   28    U.S.C.

§ 2254 (2006) petition.         The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(A)         (2006).            A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this      standard       by     demonstrating       that

reasonable    jurists      would     find    that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).               When the district court

denies     relief     on   procedural       grounds,       the    prisoner       must

demonstrate    both    that    the   dispositive         procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.

            We have independently reviewed the record * and conclude

that Visikides has not made the requisite showing.                    Accordingly,

     *
       We take judicial notice of Visikides’s response to the
district court’s November 15, 2011 order, which was docketed
inadvertently in another of Visikides’s federal habeas actions.
See United States v. White, 620 F.3d 401, 415 n.14 (4th Cir.
2010).


                                        2
although   we   grant   Visikides’s       motion   to   amend    his     informal

brief, we deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.                    We dispense

with oral argument because the facts and legal contentions are

adequately   presented    in   the   materials      before      the    court   and

argument would not aid the decisional process.

                                                                        DISMISSED




                                      3